LAW uBRARy
NO. 304lO

lN THE SUPREME COURT OF THE STATE OF HAWAl‘I

RlCHARD ELlNE, PetitiOner,

  

!'*-3
52

3

xv

*u

23

vs. ._ m “3

  -o

DEPARTMENT OF PUBLlC SAFETY, STATE OF HAWAl‘l, Re',;i3entEE
» W7 99

  'YZ’B a

@RIGINAL PR@CEEDING ‘” ""

ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy,

and Recktenwald, JJ.)

Upon consideration of the petition for a writ of

mandamus filed by petitioner Richard Eline, it appears that
petitioner fails to demonstrate that he is entitled to mandamus

relief. §e§ HRS § 602-5(3) (Supp. 2009) (The supreme court has
jurisdiction and power to issue writs of mandamus directed to
public officers to compel them to fulfill the duties of their
offices.); In Re Disciplinarv Bd. Of Hawaii Supreme Court,
368, 984 P.2d 688, 693 (l999) (Mandamus relief is
available to compel an official to perform a duty allegedly owed

to an individual only if the individual's claim is clear and
certain,

91
Hawafi 363,

the official’s duty is ministerial and so plainly
prescribed as to be free from doubt,

and no other remedy is
available.).

Therefore,

IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.

DATED: Honolulu, HawaiUq April l9, 2010.

~WV’“”"“

mm n.“v\»@¢wq w\@»

wet

@£@L£.{34H/%@
/¢7”"éE. /ZL6¢2¢vm~4(“/

GI-]`H.-l